Title: Friday July 1st. 1785.
From: Adams, John Quincy
To: 


       Calm weather all day. In the evening it began to lighten, and our thunder spire was fix’d; this is a small chain, fastened at the mast head; the other end of which hangs in the water, but as it is made, I believe in case of a thunder storm, it must be rather hurtful than of service. For the chain is so small, that I cannot think it would conduct much lightening; besides which it touches to a great number of ropes, and to the hull of the ship itself; which I believe, must infallibly take fire in case, the lightening should fall on this spire. The evening was extremely warm and the passengers, all except Mr. Huron and myself, went early to their chambers. We remained on deck till 3 o’clock in the morning. At about one, the air was very heavy, the weather was as calm as possible. The darkness of the night, was heightened, by a number of black threatening Clouds, that surrounded us, and by the flashes of lightening, which were very frequent, and sharp. I was observing to Mr. Huron what a profound calm reign’d in the atmosphere, when a gust of wind sufficient to blow a hat from ones head, came as if on purpose to give me the lye. Immediately Mr. Halley who had the watch ordered all the sails except the four largest, to be lowered: the wind from North west changed in an instant to West, and for half an hour were not five minutes at the same point. The squall pass’d at a small distance from us and we felt but little of it. At 2 o’clock, the weather was as calm as it had been all the evening. These squalls and thunderstorms, which are very frequent in these Seas; are what mariners dread very much. Such a leap in the wind when the vessel has all sail out, and a storm of this kind falls suddenly upon it may often dismast it: so that a great deal of precaution is necessary, in order to be prepared for the reception of these gusts. Very few Vessels pass near the Bermudas, without meeting with more or less of this kind of weather.
      